UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LOULS MILBURN, et al.,

Plaintiffs,
No. 79-CV-5077 (LAP)

~against—
ORDER

 

HENRY S. DOGIN, et al.,

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

For the reasons stated on the record at the hearing held on
June 30, 2021, the Court orders the following:

On June 15, 2021, the Legal Aid Society, Dechert LLP, and
Hoffner PLLC filed a letter for pre-motion conference seeking
(1} to withdraw as class counsel and (2) to substitute Wachtell,
Lipton, Rosen & Katz LLP and the Law Office of Amy Jane Agnew,
P.C. as new class counsel. (See dkt. no. 581.) Construing that
letter as counsel’s motion, the motion [dkt. no. 581] is
GRANTED. New class counsel shall promptly file a notice of
appearance. Mr. Miller’s pre-motion conference letter seeking
to move for the removal of the Legal Aid Society and Dechert LIP
as class counsel [dkt. no. 579] is construed as his motion and
is DENIED as moot.

Defendants’ motion to terminate the consent decree [dkt.
no. 431] is DENIED without prejudice to renewal by letter. By

consent of the parties, the stay of the consent decree under 18

 

 
U.S.C. § 3636(e) (2) remains in effect pending further order of
the Court.

Decision on Mr. Miller’s motion to intervene [dkt. no. 589]
and his motion for a preliminary injunction [dkt. no. 579] is
RESERVED pending a status update from newly substituted class
counsel. Counsel shall provide that update to the Court by
letter no later than July 16, 2021.

Defense counsel shail report back to the Court by letter
regarding the status of certain facilities at Green Haven no
later than July 2, 2021.

The Clerk of the Court shall mail a copy of this order to
Mr. Daniel Miller and Mr. Demetrio Lifrieri.

SO ORDERED.

Dated: June 30, 2021
New York, New York

LORETTA A. PRESKA
Senior United States District Judge

 

 
